On Petition for a Rehearing.
Elliott, J.
— On the original hearing four briefs were presented by as many different counsel for appellants; three were lengthy, and one was addressed to a single point. In our former opinion, we considered and decided all the questions which *213counsel seemed to us to regard as important and which really were so, but it is now said that we did not decide two questions presented, and should grant a rehearing. Without stopping to enquire whether the questions were so discussed in the original briefs as to require consideration from us,- under the rules of practice declared in Millikan v. State, ex rel., 70 Ind. 283, Richardson v. State, ex rel., 55 Ind. 381, and like cases, and not stopping to enquire whether they are now properly presented, we give them consideration.
A witness for the appellee testified, over objection, that he had a conversation with Allen,'and that Allen said “He did not know how Mr. Marr would feel in regard to a compromise ; ” that “Allen spoke kindly of Flack, and said that if he had been there this thing would not have happened, because he would have known that he could not drive in there with that kind of a load.” The objections urged are thus stated in the only brief which touches this point. “ It was immaterial and was calculated to mislead the jury; it did not tend to support any part of the appellee’s case.” It is plain that the testimony proved, or tended to prove, an admission that the drive-way was not a proper one, and this tended to support appellee’s case. It is sufficient to entitle relevant evidence to admission, if it tends to support the issue upon which it is offered. 1 Whart. Ev., section 20. In Harbor v. Morgan, 4 Ind. 158, it was said: “The evidence was pertinent to the issue. If it tended to support the defence — tended to make a single link in that defence, it should have been admitted.”
In the brief which adverts to the rulings on the evidence it is said: “The court erred in admitting the testimony of John Points and Martin Clauson in rebutting evidence. If it was proper evidence it was evidence in chief.” It is an elementary rule, so familiar that we suppose all conversant with the rules of practice know of its existence and application, that the trial court may, in its discretion, permit evidence to be given in reply which would have been proper in chief. *214Merrick v. State, 63 Ind. 327; Pittsburgh, etc., R. R. Co. v. Noel, 77 Ind. 110; Case v. Grim, 77 Ind. 565; State v. Hudson, 50 Iowa, 157.
The evidence was in itself competent. Where it becomes necessary to show knowledge, and that was proper here, it is competent for the purpose of showing knowledge to give evidence of injuries received at the same place by others. The authorities upon this point were fully cited in City of Delphi v. Lowery, 74 Ind. 520 (39 Am. R. 98), and that case has been cited and its doctrine fully approved by the Supreme Court of the United States in the recent case of District of Columbia v. Armes, 107 U. S. 519.
No pages of the transcript are referred to in counsel’s brief, and we have for the second time examined the record to ascertain if any specific objection to this evidence were stated to the court below, and we find none. The only statement we find in the bill of exceptions is, that the “ defendants objected to the evidence,” and this is not sufficient to present any question here. Specific objections must be stated to the trial court and incorporated in the bill of exceptions. We have, however, now examined and decided the questions because, as the record is somewhat confused, we feared we might have overlooked the portion of the record disclosing the alleged objections, if any such record there is, and in doing this have done more than counsel’s brief required us to do, for it should have referred us to the portions of the record relied on, and this it wholly failed to do.
It may not be amiss to say that we do not believe we are called upon in every case to prolong our opinions by discussing questions not properly saved, nor by incorporating into them information that a search of the record would impart to counsel. It may be proper in some cases, but it is not required in all.
Petition overruled.